El Juez Asociado Sr. Wole
emitió la opinión del tribunal.
*31Avelino Martínez Mercado hizo solicitud á la Corte de Dis-trito de Mayagüez para que declarase justificado el título de clominio que tenía sobre una parcela de terreno. El fiscal com-pareció y se opuso á dicha petición por el fundamento de que los linderos habían sido descritos muy ligeramente, sin des-cribirlos en forma tal que no pudieran confundirse con nin-guna otra; alégando además, que no s.e expone el historial de la trasmisión del dominio. El promovente ha cumplido en su ■escrito inicial con todo lo necesario., La descripción fué en-mendada y finalmente leía así:
“Rústica: fracción de siete cuerdas de terreno á café y pasto, equi-valente á dos hectáreas, setenta y cinco áreas y doce centiáreas, con .su casa de madera de tres metros treinta y cuatro centímetros de frente por cuatro metros diez y ocho centímetros de fondo, sita en ei barrio de Palma Escrita del término municipal de Las Marías, colin-dante al norte, con finca rústica á pasto y café de Francisco Rosa; al saliente y poniente, con finca de igual naturaleza de Don Isaac F. Martínez, al sud, con otra á café y pasto de Saturnino Rosa. ’ ’
Esta descripción es suficiente para los fines de la solicitud, y por las razones consignadas en la opinión de este tribunal ■en el caso de El Pueblo de Puerto Rico contra Agustín Hernández Mena, debe confirmarse la resolución apelada,

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figureras y MacLeary.